COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                            §
                                                                               No. 08-20-00047-CV
     IN THE MATTER OF                                       §
                                                                                  Appeal from the
     THE GUARDIANSHIP OF                                    §
                                                                           County Court at Law No. 4
     JANET CHURCH,                                          §
                                                                         of Williamson County, Texas 1
     AN INCAPACITATED PERSON.                               §
                                                                                (TC# 18-0190-CP4)
                                                            §



                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant Frank Mendicino has not filed a brief

or a motion for extension of time, we dismiss the appeal.

           On October 13, 2020, the Clerk of the Court sent the parties a notice that Appellant had not

filed his brief or motion for extension of time. Further, the notice advised the parties of the Court’s

intent to dismiss for want of prosecution unless one of the parties responded showing grounds to

continue the appeal. No response has been received as of this date.

           This Court possesses the authority to dismiss an appeal for want of prosecution when the


1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
appellant has failed to file a brief in the time prescribed and gives no reasonable explanation for

such failure. TEX.R.APP.P. 38.8(a)(1). Because Appellant failed to file his brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to TEX.R.APP.P.

38.8(a)(1), 42.3(b), and 42.3(c).



December 2, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2